Case 3:18-cv-00022-GMG Document 278 Filed 06/17/20 Page 1 of 11 PageID #: 4021




                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                               MARTINSBURG


 LEMARTEC CORPORATION,
 a Florida corporation,

            Plaintiff,

 v.                                            CIVIL ACTION NO.: 3:18-CV-22
                                               (GROH)

 BERKELEY COUNTY SOLID WASTE
 AUTHORITY and HILLIS-CARNES
 ENGINEERING ASSOCIATES, INC.,

            Defendants.

 BERKELEY COUNTY SOLID WASTE AUTHORITY,
 a West Virginia municipal corporation,

            Counter Claimant,

 v.

 LEMARTEC CORPORATION,
 a Florida corporation,

            Counter Defendant.


 LEMARTEC CORPORATION,
 a Florida Corporation,

            Third-Party Plaintiff,

 v.

 CARTER DOUGLAS COMPANY, LLC
 and HILLIS-CARNES ENGINEERING
 ASSOCIATES, INC.,

            Third-Party Defendants.
Case 3:18-cv-00022-GMG Document 278 Filed 06/17/20 Page 2 of 11 PageID #: 4022




       MEMORANDUM AND OPINION GRANTING PLAINTIFF LEMARTEC
     CORPORATION’S MOTION FOR SUMMARY JUDGMENT ON DEFENDANT
      BERKELEY COUNTY SOLID WASTE AUTHORITY’S COUNTERCLAIMS

       This action arises from the construction of a waste-to-fuel processing plant in

 Martinsburg, West Virginia. Currently before the Court is Plaintiff Lemartec Corporation’s

 Motion for Summary Judgment on Defendant Berkeley County Solid Waste Authority’s

 Counterclaims [ECF No. 244], filed on April 30, 2020. Defendant Berkeley County Solid

 Waste Authority (the “Solid Waste Authority”) filed a Response in Opposition [ECF No.

 260] on May 20, 2020. Plaintiff Lemartec Corporation (“Lemartec”) filed a Reply in

 Support of Its Motion [ECF No. 264] on June 3, 2020. Accordingly, this matter has been

 fully briefed and is now ripe for review. For the reasons provided below, the motion must

 be granted.

                         I. Procedural and Factual Background

       This lawsuit arises from the construction of a waste-to-fuel processing plant in

 Martinsburg, West Virginia (the “Project”). ECF No. 1, 18. The background of the Project

 is as follows. On January 16, 2014, the Solid Waste Authority entered into a long-term

 lease with Defendant Entsorga WV, LLC (“Entsorga WV”). The lease provided an initial

 term of thirty (30) years, automatically followed by four consecutive five-year renewal

 terms for a total of fifty (50) years. Under the lease, Entsorga WV was tasked with

 developing a processing plant that could turn solid waste into fuel. In March 2016,

 Entsorga WV appointed Chemtex International, Inc. (“Chemtex”) to serve as the general

 contractor on the Project. Chemtex entered into a subcontract with Lemartec. Shortly

 thereafter, Chemtex assigned its interest in the subcontract to its wholly-owned

 subsidiary, Biochemtex S.p.A. (“Biochemtex”). Lemartec alleges that Biochemtex failed



                                             2
Case 3:18-cv-00022-GMG Document 278 Filed 06/17/20 Page 3 of 11 PageID #: 4023




 to pay Lemartec for the services and materials it provided to the Project. Lemartec further

 alleges that the financial situation with Biochemtex caused Lemartec to consider

 terminating its relationship with the Project.

        However, in June 2017, Entsorga WV terminated the contract with Biochemtex and

 began direct negotiations with Lemartec to complete the work on the Project. Lemartec

 asserts that Entsorga WV promised to pay Lemartec for all the work performed on the

 Project, including the work performed as a subcontractor for Biochemtex. Thereafter, the

 parties reached an agreement and executed a Memorandum of Understanding and

 Limited Notice to Proceed (“MOU”). Lemartec recommenced construction in August

 2017. Lemartec alleges that Entsorga WV failed to pay Lemartec, and so, Lemartec

 stopped work on the Project. On December 12, 2017, Lemartec filed and recorded

 mechanic’s lien on the subject property for $1,550,657.54. Months later, on February 7,

 2018, Lemartec filed an amended mechanic’s lien, which included an additional invoice.

 The amended mechanic’s lien claimed that Entsorga WV owed Lemartec $1,694,192.60.

        On the same day, Lemartec filed the complaint in this action seeking enforcement

 of the mechanic’s lien and alleging breach of contract, or in the alternative, unjust

 enrichment against Entsorga WV and the Solid Waste Authority. In response to the

 complaint, the Solid Waste Authority asserted two counterclaims against Lemartec

 alleging violations of law regarding recordation of fraudulent liens and slander of title.

 ECF No. 8. Thereafter, Lemartec amended its complaint to assert additional claims for

 failure to post a bond and joint venture against Entsorga WV and the Solid Waste

 Authority. ECF No. 54.




                                                  3
Case 3:18-cv-00022-GMG Document 278 Filed 06/17/20 Page 4 of 11 PageID #: 4024




        On September 14, 2018, the Court granted the Solid Waste Authority summary

 judgment on Lemartec’s claim for enforcement of the mechanic’s lien. ECF No. 55. The

 Court concluded that West Virginia law does not authorize liens against public property.

 After completing discovery, Lemartec dismissed its claims against most parties. Pursuant

 to the settlement agreement with Entsorga WV, Lemartec released its mechanic’s lien on

 the subject property. ECF No. 244-8. Lemartec also voluntarily dismissed Counts I, III,

 IV and V of its amended complaint against the Solid Waste Authority. ECF No. 245. As

 a result, Lemartec’s breach of contract claim (Count II) against the Solid Waste Authority

 remains. Now, Lemartec moves for summary judgment on the Solid Waste Authority’s

 counterclaims. In the instant motion, Lemartec argues that the Solid Waste Authority has

 failed to develop evidence that it recorded a fraudulent lien, acted with malice or caused

 the Solid Waste Authority to suffer financial injury. In short, Lemartec contends that there

 is no evidence to support the essential elements of these counterclaims.

                                   II. Standard of Review

        Summary judgment is appropriate “if the pleadings, depositions, answers to

 interrogatories, and admissions on file, together with the affidavits, if any, show that there

 is no genuine issue as to any material fact and that the moving party is entitled to a

 judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). A

 genuine issue exists “if the evidence is such that a reasonable jury could return a verdict

 for the non-moving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

 Thus, the Court must conduct “the threshold inquiry of determining whether there is the

 need for a trial–whether, in other words, there are any genuine factual issues that properly

 can be resolved only by a finder of fact because they may reasonably be resolved in favor

 of either party.” Id. at 250.

                                               4
Case 3:18-cv-00022-GMG Document 278 Filed 06/17/20 Page 5 of 11 PageID #: 4025




        The party opposing summary judgment “must do more than simply show that there

 is some metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co., 475

 U.S. at 586. That is, once the movant has met its burden to show an absence of material

 fact, the party opposing summary judgment must then come forward with affidavits or

 other evidence establishing there is indeed a genuine issue for trial. Fed. R. Civ. P. 56;

 Celotex Corp., 477 U.S. at 323-25; Anderson, 477 U.S. at 248. “If the evidence is merely

 colorable, or is not significantly probative, summary judgment may be granted.”

 Anderson, 477 U.S. at 249 (citations omitted). A motion for summary judgment should

 be denied “if the evidence is such that conflicting inferences may be drawn therefrom, or

 if reasonable men might reach different conclusions.” Phoenix Savs. & Loan, Inc. v. Aetna

 Cas. & Sur. Co., 381 F.2d 245, 249 (4th Cir. 1967); see also id. at 253 (noting that

 “[c]redibility determinations, the weighing of the evidence, and the drawing of legitimate

 inferences from the facts are jury functions, not those of a judge”).

     III. Claim for Violations of Law Regarding Recordation of Fraudulent Liens

        First, Lemartec argues that the Solid Waste Authority cannot sustain a fraudulent

 lien cause of action for the following two reasons: (1) Lemartec did not knowingly file and

 record a fraudulent lien and (2) there is no evidence to show that Lemartec intended to

 cause financial injury.

        A. Applicable Law

        A person or party that owns an interest in real or personal property may bring forth

 a fraudulent lien cause of action. W. Va. Code § 38-16-502. To impose liability for

 recording a fraudulent lien, a claimant must demonstrate that the alleged person or party

 had the following:



                                              5
Case 3:18-cv-00022-GMG Document 278 Filed 06/17/20 Page 6 of 11 PageID #: 4026




        (1) Knowledge that the document or other record is a fraudulent court record
            or a fraudulent lien or claim against real or personal property or an
            interest in real or personal property;
        (2) Intent that the document or other record be given the same legal effect
            as a court record or document of a court created by or established under
            the constitution of laws or this state or the United States, evidencing a
            valid lien or claim against real or personal property or an interest in real
            or personal property; and
        (3) Intent to cause another person to suffer:
                (A) Physical Injury;
                (B) Financial Injury; or
                (C) Mental anguish or emotional distress.

 W. Va. Code § 38-16-501(a).

        B. Discussion

        Here, Lemartec and the Solid Waste Authority do not dispute the second element

 of this statutory claim. The record clearly shows that Lemartec filed and recorded two

 liens in the office of the Clerk of the County Council of Berkeley County, West Virginia.

 See ECF Nos. 244-6, 244-7. In doing so, Lemartec intended for both liens to be legally

 enforceable and therefore require Entsorga WV to issue payment for its performance

 under the subcontract. The parties dispute whether Lemartec intended to cause the Solid

 Waste Authority to suffer financial injury and whether Lemartec knowingly recorded a

 fraudulent lien.

        Based on the lien amount alone, a reasonable jury could conclude that Lemartec

 intended to cause the Solid Waste Authority to suffer financial injury. Under the amended

 lien, Lemartec sought payment of $1,694,192.60, an amount that could result in dire

 consequences for a public entity like the Solid Waste Authority. However, the Solid Waste

 fails to develop evidence to show that Lemartec knowingly filed and recorded a fraudulent

 lien. Fraud exists when the following three elements are met: “(1) that the act claimed to

 be fraudulent was the act of the defendant or induced by him; (2) that it was material and

                                               6
Case 3:18-cv-00022-GMG Document 278 Filed 06/17/20 Page 7 of 11 PageID #: 4027




 false; that plaintiff relied upon it and was justified under the circumstances in relying upon

 it; and (3) that he was damaged because he relied upon it. Syl. Pt. 1, Lengyel v. Lint, 280

 S.E.2d 66 (W. Va. 1981). “An action for fraud may lie where the defendant either knows

 the statement to be false, makes the statement without knowledge as to its truth or falsity,

 or makes it under circumstances such that he should have known of its falsity.” Id. at 69.

 None of these scenarios exist here. The Solid Waste Authority does not present any

 evidence that Lemartec knew or should have known that the lien and amended lien

 against the subject property was unlawful at the time of filing.        Although mistaken,

 Lemartec sought enforcement of its mechanic’s lien in good faith in order to secure

 payment for its work performed on the Project. Both liens were devoid of any fraudulent

 or deceptive information. Lemartec properly notified Entsorga WV and the Solid Waste

 Authority, as well as attached invoices to corroborate the requested payment. Because

 there is no admissible evidence to demonstrate that Lemartec knowingly recorded a

 fraudulent lien, the essential elements of the Solid Waste Authority’s fraudulent lien cause

 of action cannot be met. Therefore, a reasonable jury could not find in favor of the Solid

 Waste Authority on this counterclaim.

        C. Conclusion

        Accordingly, the Court hereby grants Lemartec summary judgment on the Solid

 Waste Authority’s claim for recording of a fraudulent lien.

                       IV. Claim for Slander of Title to Real Estate

        Next, Lemartec avers that the Solid Waste Authority lacks admissible evidence to

 sustain its claim for slander of title. Specifically, Lemartec argues that it did not act

 maliciously when filing a lien and amended lien against the subject property. Additionally,



                                               7
Case 3:18-cv-00022-GMG Document 278 Filed 06/17/20 Page 8 of 11 PageID #: 4028




 Lemartec argues that there is no evidence of diminished value of the subject project in

 the eyes of third parties.

        A. Applicable Law

        West Virginia recognizes slander of title as a common law cause of action. Syl.

 Pt. 2, TXO Production Corp. v. Alliance Resources Corp., 419 S.E.2d 870 (W.Va. 1992).

 To prove a claim for slander of title, a party must establish the following elements: “(1)

 publication of; (2) a false statement; (3) derogatory to plaintiff’s title; (4) with malice; (5)

 causing special damages; and (6) as a result of diminished value in the eyes of third

 parties.” Id. at 879.

        B. Discussion

        Lemartec contends that the Solid Waste Authority has failed to develop evidence

 to establish all elements of its slander-to-title claim. Specifically, Lemartec argues that

 there is no genuine issue of material fact as to whether it acted maliciously in filing a lien

 and amended lien against the subject property. Rather, Lemartec contends that it had a

 good faith basis to do so because Entsorga WV was granted complete control over the

 subject property under the lease and the subject property was being utilized for a

 quasi-private purpose. In addition, Lemartec notes that there was no imposition of bonds

 on the Project, which further supports its legal right to file a lien.

        Malice is defined as the “intent to injure through publication of false or misleading

 defamatory statements known by the publisher or its agents to be false, or an intent to

 injure through publication of such defamatory statements with reckless and willful

 disregard of their truth.” Baker v. Chesapeake Appalachia, LLC, 2013 WL 1910378, at

 *3 (N.D.W. Va. May 8, 2013) (quoting Sprouse v. Clay Communication, Inc., 211 S.E.2d



                                                8
Case 3:18-cv-00022-GMG Document 278 Filed 06/17/20 Page 9 of 11 PageID #: 4029




 674, 681–82 (W. Va. 1975)). “The state of mind necessary to sustain a slander of title

 suit, however, is something more grave than poor judgment.” GMO Forestry Fund 3, L.P.

 v. Ellis, 2006 WL 8438256, at *3 (S.D.W. Va. Sept. 14, 2006), aff'd, 337 F. App'x 279 (4th

 Cir. 2009). Ultimately, the question of malice is ordinarily one for the jury. Hunter v.

 Beckley Newspapers Corp., 40 S.E.2d 332, 338 (W. Va. 1946).

           Although West Virginia requires the imposition of bonds on construction contracts

 involving public property, 1 the subcontract between Lemartec and Chemtex does not

 presuppose lien rights to the subject property. The subcontract explicitly states that “if no

 lien rights exist in favor of [Lemartec], Chemtex must provide payment security

 satisfactorily to [Lemartec] prior to [Lemartec] beginning work on the project.” See ECF

 No. 244-3 at 7. Regardless of whether the subject property was being used for a

 quasi-private purpose, the West Virginia legislature, specifically West Virginia Code §§

 22C-4-23 and 38-2-1, does not permit the filing of liens on public property. See ECF No.

 55 at 7–9; see also J.E. Moss Iron Works v. Jackson Cty. Court, 109 S.E. 343, 346 (W.

 Va. 1921) (“There can be no mechanic’s lien on public property unless the statute creating

 such lien expressly so provides, since such lien would be contrary to public policy, and

 would also be incapable of enforcement, not being subject to forced sale.”).            It is

 uncontested that the Solid Waste Authority is a public entity and the property upon which

 Lemartec filed the liens belongs to the Solid Waste Authority. Even though Lemartec was

 a subcontractor and later general contractor on the Project, it did not have a legal right to

 file a lien on the subject property. Contrary to Lemartec’s proposition, the Solid Waste

 Authority retained the right to sell all or part of the subject property under the leasing



 1
     See W. Va. Code § 38-2-39

                                               9
Case 3:18-cv-00022-GMG Document 278 Filed 06/17/20 Page 10 of 11 PageID #: 4030




 agreement with Entsorga WV, even if it could not utilize the property through 2066. See

 ECF No. 244-2 at 17.

        Nonetheless, the Court finds that a reasonable jury could not infer malicious intent

 from Lemartec’s filing of two unlawful liens against the subject property. While it was

 unlawful for Lemartec to file both liens, there is no evidence that Lemartec acted

 maliciously in doing so. As previously mentioned, Lemartec filed both liens for the sole

 purpose of securing payment for its work on the Project. At most, the fact that Lemartec

 sought enforcement of an unlawful lien in court could be interpreted as poor judgment.

 Moreover, although Lemartec did not release both liens until after settling with Entsorga

 WV, the timing of this action was justified for Lemartec to preserve its right to appeal the

 Court’s decision to award summary judgment to the Solid Waste Authority on its

 mechanic’s lien claim. It is well established that wrongfully recording an unfounded claim

 to the property of another is actionable as slander of title, provided that malice is present.

 TXO Production Corp., 419 S.E.2d at 880.

        Additionally, and most fatal to its claim, the Solid Waste Authority fails to put forth

 evidence to establish diminished value of the subject property in the eyes of third parties.

 See Sapphire Dev., LLC v. Span USA Inc., 120 F. App'x 466, 474 (4th Cir. 2005)

 (upholding the district court’s entry of judgment against defendant on its counterclaim for

 slander of title because defendant failed to produce any evidence at trial that the property

 at issue was diminished in any way). In its response briefing, the Solid Waste Authority

 neglects to address the final element of its claim. Furthermore, upon review of the Solid

 Waste Authority’s initial discovery disclosures, none of the identified individuals purport

 to possess knowledge of diminution in the value of the subject property. See ECF No.



                                              10
Case 3:18-cv-00022-GMG Document 278 Filed 06/17/20 Page 11 of 11 PageID #: 4031




 244-9. Instead, these individuals are expected to testify to matters relating to the leasing

 agreement between Entsorga WV and the Solid Waste Authority. Id. Because the Solid

 Waste Authority has failed to introduce evidence concerning every element of its

 slander-of-title claim, there is no legally sufficient evidentiary basis for a reasonable jury

 to find for it on this counterclaim. See Killette v. Pittman, 127 F.3d 1099 (4th Cir. 1997)

 (finding that the district court erred in failing to grant defendant’s motion for judgment as

 a matter of law because there was absolutely no evidence that any third party was aware

 that plaintiff’s title to the subject property might be infirm).

        C. Conclusion

        Accordingly, the Court hereby grants Lemartec summary judgment on the Solid

 Waste Authority’s claim for slander of title.

                                         V. Conclusion

        Accordingly, the Court ORDERS that Plaintiff Lemartec Corporation’s Motion for

 Summary Judgment on Defendant Berkeley County Solid Waste Authority’s

 Counterclaims [ECF No. 244] is GRANTED.

        The Clerk is DIRECTED to transmit a copy of this Order to all counsel of record

 herein.

        DATED: June 17, 2020




                                                 11
